
	

113 HR 1115 IH: To amend the Securities Exchange Act of 1934 to prohibit any national securities exchange from effecting any transaction in a security issued by a corporation unless the corporation’s registration with the exchange includes a certification that the corporation currently is in compliance with the provisions of the Federal Election Campaign Act of 1971 governing contributions and expenditures by corporations which were in effect with respect to elections held during 2008.
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1115
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2013
			Mr. Grayson
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Securities Exchange Act of 1934 to prohibit
		  any national securities exchange from effecting any transaction in a security
		  issued by a corporation unless the corporation’s registration with the exchange
		  includes a certification that the corporation currently is in compliance with
		  the provisions of the Federal Election Campaign Act of 1971 governing
		  contributions and expenditures by corporations which were in effect with
		  respect to elections held during 2008.
	
	
		1.Prohibiting Transactions on
			 National Securities Exchanges in Securities of Corporations Not Certifying
			 Compliance with Existing Rules Governing Political Contributions and
			 Expenditures
			(a)RegistrationSection 12(b) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78l(b)) is amended by adding at the end the following
			 new paragraph:
				
					(4)If the issuer is a
				corporation, a statement certifying that the issuer is in compliance with
				section 316 of the Federal Election Campaign Act of 1971 with respect to
				contributions and expenditures made by the corporation in the most recent
				quarter and year, as such section applied with respect to elections held in
				2008.
					.
			(b)Periodic
			 reportsSection 13(a) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78m(a)) is amended—
				(1)at the end of
			 paragraph (1), by striking the period and inserting a semicolon;
				(2)at the end of
			 paragraph (2), by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(3)the statement required under section
				12(b)(4).
						.
				(c)Effective
			 DateThe amendments made by this Act shall apply with respect to
			 transactions effected on or after the date of the enactment of this Act.
			
